                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JASON VOELKER, et al.,                         Case No. 18-cv-06554-SI
                                   8                   Plaintiffs,

                                   9             v.                                     JUDGMENT
                                  10     PRUCO, et al.,
                                  11                   Defendants.

                                  12
Northern District of California




                                              This case has been dismissed without prejudice for lack of subject matter jurisdiction.
 United States District Court




                                  13
                                       Judgment is entered accordingly.
                                  14

                                  15
                                              IT IS SO ORDERED AND ADJUDGED.
                                  16
                                       Dated: January 7, 2019
                                  17
                                                                                    ______________________________________
                                  18                                                SUSAN ILLSTON
                                                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
